791 F.2d 801
1986 Copr.L.Dec. P 25,987
UNITED STATES of America, Plaintiff-Appellee,v.William Richard MINOR, Defendant-Appellant.
No. 83-5152.
United States Court of Appeals,Ninth Circuit.
June 12, 1986.

Charles C. Lee, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
T.J. Pantaleo, Eric S. Engel, Pantaleo & Kudon, Los Angeles, Cal., for defendant-appellant.
Prior report:  9th Cir., 783 F.2d 154.
Before BROWNING, Chief Judge, KENNEDY and ALARCON, Circuit Judges.

ORDER

1
Appellee's motions for extension of time are granted and its response to appellant's motions for retention of mandate and reconsideration is filed, as is appellant's supplemental brief.  Appellant's motions for retention of mandate and reconsideration are denied.


2
We reject the contention that Count I improperly charged two objects of the conspiracy:  (1) conspiracy to commit copyright infringement;  and (2) conspiracy to commit interstate transportation of stolen property.  The indictment made clear that the property was alleged to be stolen on the basis that the copyrights were violated.  Though this theory is now invalid in light of Dowling v. United States, --- U.S. ----, 105 S.Ct. 3127, 87 L.Ed.2d 152 (1985), appellant was apprised of the charge against him.  The jury could find that the property was stolen only if it found that the copyrights were violated.  There is no danger that the jurors did not unanimously agree that appellant conspired to commit copyright infringement.  We also reject the contention that there was improper joinder of the conspiracy count and the substantive copyright infringement counts.  The conspiracy count and the substantive copyright counts arose from a common scheme and were based on the same or related acts and transactions.